 1

 2

 3
                                                                                           ~~
 4

 5

 6 ~

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11      ~•   ~'                                 Case No. CV 18-03982 RSWL(RAO)
12                         Plaintiff,
13            v.                                JUDGMENT
14      NANCY A. BERRYHILL,De uty
        Commissioner of Operations o~
15      Social Security,
16                         Defendant.
17

18           Pursuant to the Court's Order Accepting Findings, Conclusions, and
19     Recommendation of United States Magistrate Judge,
20           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21     of Social Security is REVERSED, and this matter is REMANDED for further
22     administrative action.
23     DATED:'
             ~ ~ ~~`-~                  a                s R p! a €'p ~ Qi            ~`
                                                    i L~f.~i'L :,. m
                                                                          ~R~. ~.~a.t4Y

24
                                             RONALD S.W. LEW
25                                           iJNITED STATES DISTRICT JUDGE
26

27     1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
       and the recommendation of the Committee on Court Administration and Case
28     Management of the Judicial Conference ofthe United States.
